Citation Nr: 1101906	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right shoulder 
disability claimed as nerve damage of the right shoulder, to 
include as secondary to the service-connected right pectoralis 
major tear. 

3.  Entitlement to an increased rating for bilateral hearing loss 
in excess of 0 percent prior to August 15, 2009, and in excess of 
10 percent thereafter. 

4.  Entitlement to a higher initial disability rating in excess 
of 10 percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to 
November 1975, and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The Veteran's claim for service connection and 
increased rating was received by VA in November 2006.  The August 
2007 rating decision granted service connection for bilateral 
tinnitus with an evaluation of 10 percent, denied service 
connection for sinusitis and for nerve damage of the right 
shoulder, and denied an increased (compensable) evaluation for 
bilateral hearing loss.  A subsequent March 2010 rating decision 
increased the rating for bilateral hearing loss to 10 percent for 
the rating period from August 15, 2009, creating a staged rating 
of 0 percent prior to August 15, 2009, and 10 percent from August 
15, 2009.

The issue of service connection for a right shoulder disability 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not experience any injury or disease or 
chronic symptoms of sinusitis during service.

2.  The Veteran did not experience continuous symptoms of 
sinusitis after service separation. 

3.  The Veteran does not have a currently have a diagnosed 
disability of sinusitis, and symptoms claimed as sinusitis have 
not been related to a diagnosis of sinusitis. 

4.  The Veteran's hearing manifested by no more than Level I 
hearing acuity bilaterally with speech recognition scores of 96 
percent for the right ear and 92 percent for the left ear during 
the rating period prior to August 15, 2009.

5.  The Veteran's hearing manifested by no more than Level III 
hearing acuity for the right ear and Level IV hearing acuity for 
the left ear with speech recognition scores of 85 percent for the 
right ear and 75 percent for the left ear from August 15, 2009 
forward.

6.  The Veteran's service-connected tinnitus has been assigned 
the maximum 10 percent schedular rating available under 
Diagnostic Code 6260 for the entire initial rating period on 
appeal.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by the Veteran's 
active service, and is not otherwise related to service.  
38 U.S.C.A. §§ 101, 106, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.103, 3.159, 3.303, 3.304, 
3.306 (2010).

2.  The criteria for a compensable (10 percent) rating for 
bilateral hearing loss for the rating period prior to August 15, 
2009 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

3.  The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss for the rating period from August 15, 
2009 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

4.  There is no legal basis for the assignment of an initial 
disability rating in excess of 10 percent for tinnitus for any 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.87, Diagnostic Code 6260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated March 2007, 
October 2008, and June 2009 the Veteran was informed of the 
information and evidence necessary to substantiate the claims for 
service connection.  The Veteran was also advised of the types of 
evidence VA would assist in obtaining, as well as the Veteran's 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in March 2007 prior to 
the initial unfavorable decision in August 2007.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the October 2008 letter gave notice of the types of 
evidence necessary to establish a disability rating and effective 
date for the disabilities on appeal.   

The appeal for a higher rating than 10 percent for tinnitus 
arises from disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Moreover, as there is no legal basis for a higher initial rating 
than 10 percent for tinnitus, in such cases where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Review of 
VA's duty to notify and assist is not necessary in cases such as 
this.  VA is not required to meet the duty to notify or assist a 
claimant where a claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in March 2010, thereby 
curing the defective notice error.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not contended there is any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that there has been substantial compliance 
with the VCAA assistance provisions.  The record in this case 
includes service treatment records, VA examination reports, VA 
treatment records, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in July 2007 and October 
2008 regarding the bilateral hearing loss disability.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Given that the pertinent medical history was 
noted by the examiner, the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, the 
Board finds the examinations to be adequate for rating purposes.  
Thus, the Board finds that additional examination is not 
necessary regarding these issues.  

In this decision, the Board has weighed the evidence and found as 
a fact that there was no in-service injury, disease, or 
symptomatology of sinusitis.  Because there is no in-service 
injury or disease to which competent medical opinion could relate 
a current diagnosis of sinusitis, there is no reasonable 
possibility that a VA examination or opinion could aid in 
substantiating the current claim for service connection for 
sinusitis.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is 
not required to provide assistance to a claimant . . . if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to 
discontinue assistance where there is "no reasonable possibility 
that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); however, because the weight of the 
evidence demonstrates no in-service disease or injury, referral 
of this case to obtain an examination and/or an opinion as to the 
etiology of the Veteran's sinusitis would in essence place the 
examining physician in the role of a fact finder, would suggest 
reliance on an inaccurate history of occurrence of an in-service 
head injury or disease, and could only result in a speculative 
opinion or purported opinion of no probative value.  In other 
words, any medical opinion which purported to provide a nexus 
between the Veteran's claimed sinusitis and his military service 
would necessarily be based on an inaccurate history regarding 
what occurred in service, so would be of no probative value.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative value.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to verify 
the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's opinion 
when it is based exclusively on the recitations of a claimant 
that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service injury or event and a current 
diagnosis.  Referral of this case for an examination or to obtain 
a medical opinion would be a useless act.  The duty to assist by 
providing a VA examination or opinion is not invoked in this case 
because there is no reasonable possibility that such assistance 
would aid in substantiating the sinusitis claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  For all the foregoing 
reasons, the Board concludes that VA's duties to the Veteran have 
been fulfilled with respect to the issues on appeal.

Service Connection for Sinusitis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it 
pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on 
the entire record in the proceeding and upon consideration of all 
evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA 
"shall consider all information and lay and medical evidence of 
record in a case"); 38 C.F.R. § 3.303(a) (service connection 
claims "must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

The Veteran contends that he has sinusitis that began in service.  
On his claim form, he wrote that he had chronic sinusitis, but 
did not indicate the alleged onset, or chronic symptoms in 
service, or continuous symptoms since service separation. 

After a review of all the evidence of record, the Board finds 
that the weight of the evidence demonstrates that the Veteran did 
not experience any injury or disease or even chronic symptoms of 
sinusitis during service.  Service treatment records are silent 
regarding any complaints, treatment, or diagnosis of sinusitis.  
The October 1975 service separation examination shows the sinuses 
as clinically normal.  

The Board also finds that the weight of the evidence demonstrates 
that the Veteran did not experience continuous symptoms of 
sinusitis after service separation. Post-service treatment 
records again show no complaints, treatment, or diagnosis of 
sinusitis.  In an August 1981 Army Reserves Enlistment medical 
history report, the Veteran noted no history or current symptoms 
of sinusitis.  The corresponding report of medical examination 
also noted the Veteran's sinuses as clinically normal.  The same 
results were shown on the July 1985 and March 1991 reports of 
medical history and medical examinations.  

The Board further finds that the weight of the evidence 
demonstrates that the Veteran does not have a currently have a 
diagnosed disability of sinusitis, and symptoms claimed as 
sinusitis have not been related to a diagnosis of sinusitis. 
The Court has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the 
evidence does not show a current diagnosis of sinusitis.  The 
record contains no evidence that indicates sinusitis during 
service, continuous symptoms of sinusitis since separation from 
service, or current sinusitis related to an in-service event or 
injury.  

The Board notes that the Veteran's claim for sinusitis did not 
include any statements indicating that the Veteran currently has 
sinusitis or symptoms of sinusitis, nor does the lay evidence 
indicate any belief on the Veteran's part that he currently had 
sinusitis or had it in service.  The Veteran's representative 
acknowledged in a September 2010 informal hearing presentation 
that the evidence of record does not reflect a diagnosis of 
sinusitis in service or currently.

Without evidence of a current disability, service connection may 
not be granted.  As such, the Board finds that a preponderance of 
the evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet.App. 
55 (1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

When the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
as it does regarding the Veteran's tinnitus, the severity of the 
disability at issue is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present time, and different ratings can be assigned for different 
periods of time in a practice known as "staged ratings."  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Increased Rating for Bilateral Hearing Loss

The Veteran contends generally that his bilateral hearing loss 
should be rated higher than the staged ratings assigned of 0 
percent for the rating period prior to August 15, 2009, and 10 
percent after August 15, 2009.  

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  Evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity.  Audiological examinations used to 
measure impairment must be conducted by a state-licensed 
audiologist and must include both a controlled speech 
discrimination test (Maryland CNC) and pure tone audiometric 
tests.  38 C.F.R. § 4.85(a).  

The Ratings Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state- licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is the 
sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII. 



The Veteran underwent a VA audiological examination in July 2007.  
Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
35
60
85
LEFT
10
15
25
55

The pure tone averages were 47.5 decibels for the right ear and 
26.3 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent for the right ear and 92 
percent for the left ear.  

A report of VA audiology examination in October 2008 reflects the 
Veteran's complaints of worsened hearing loss.  The examining VA 
audiologist determined that the Veteran was non-cooperative for 
testing.  The VA audiologist concluded that the audiometric pure 
tone test results were inconsistent, showing varying threshold 
responses with repeated retests, so the results could not be used 
for rating purposes.  

During an August 2009 audiological examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
70
75
90
LEFT
15
30
45
60

The pure tone averages were 66.25 decibels for the right ear and 
37.5 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 85 percent for the right ear and 75 
percent for the left ear.  

As the audiological results do not meet the requirements for 
exceptional patterns of hearing impairment, the Veteran's hearing 
must be evaluated using Table VI.  When applying the July 2007 
pure tone averages and the speech recognition scores to Table VI, 
the left and right ears are each assigned Level I.   The Board 
then applies those levels to Table VII, which results in a 
noncompensable (0 percent) evaluation for the bilateral hearing 
loss.  As such, a compensable disability rating for bilateral 
hearing loss is not warranted based on the July 2007 examination 
results.  For these reasons, the Board finds that the criteria 
for a compensable (10 percent) rating for bilateral hearing loss 
for the rating period prior to August 15, 2009 have not been met.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

When applying the August 2009 pure tone averages and the speech 
recognition scores to Table VI, the right ear is assigned Level 
III and the left ear is assigned Level IV.   The Board then 
applies those levels to Table VII, which results in a 10 percent 
evaluation for the Veteran's hearing loss.  As such, the assigned 
10 percent compensable disability rating for bilateral hearing 
loss is warranted for the period from August 15, 2009, the date 
of the most recent audiological evaluation.  For these reasons, 
the Board finds that the criteria for a disability rating in 
excess of 10 percent for bilateral hearing loss for the rating 
period from August 15, 2009 have not been met.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Initial Rating for Bilateral Tinnitus

The Veteran also contends that the initial disability rating for 
his bilateral tinnitus should be evaluated in excess of 10 
percent, although 10 percent is the maximum schedular rating for 
tinnitus.  The Veteran's representative acknowledges that 10 
percent is the maximum schedular rating for tinnitus, and asserts 
there is no evidence the tinnitus warrants an extra-schedular 
rating.

Tinnitus is evaluated under Diagnostic Code 6260, which provides 
a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  Note (2) following Diagnostic Code 
6260 further explains that the Board must assign only a single 
evaluation for recurrent tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  
 
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Citing U.S. Supreme Court precedent, the Federal Circuit 
explained in Smith that an agency's interpretation of its own 
regulations was entitled to substantial deference by the courts 
as long as that interpretation was not plainly erroneous or 
inconsistent with the regulations.  Finding that there was a lack 
of evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent with 
regulations, the Federal Circuit concluded that the Veterans 
Court had erred in not deferring to VA's interpretation. 
 
In view of the foregoing, the Board concludes that the 
regulations preclude a schedular evaluation in excess of a single 
10 percent rating for tinnitus.  Therefore, the Veteran's claim 
for a disability rating greater than 10 percent for tinnitus must 
be denied under Diagnostic Code 6260, Note 2.  As disposition of 
this appeal is based on the law and not the facts of the case, 
the appeal must be denied based on a lack of entitlement under 
the law.  Sabonis, 6 Vet. App. at 430.

Extraschedular Analysis

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported with decreased hearing acuity.  
The Veteran received audiological examinations that appropriately 
measured the Veteran's hearing loss levels, both as indicated by 
audiometric testing at specified levels, and as measured by 
speech recognition test scores.  The speech recognition testing 
is schedular rating criteria recognition of an inability to hear 
some words in normal conversation.  The Veteran has not asserted 
and the Board has not found any reason to doubt the accuracy of 
the audiological examinations.  Additionally, the findings 
appropriately apply to the criteria set forth in the Rating 
Schedule.  As the Veteran's hearing loss was appropriately 
measured and applied, the Board finds that the Rating Schedule 
contemplates all aspects of his disability, so that referral for 
extraschedular consideration is not warranted regarding the 
Veteran's bilateral hearing loss.

Additionally, the Veteran reported with bilateral tinnitus.  The 
Rating Schedule clearly addresses all degrees of recurrent 
tinnitus, whether the sound is perceived in one ear, both ears, 
or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 
(2).  As the Rating Schedule contemplates all aspects of the 
Veteran's tinnitus and requires a single 10 percent evaluation 
for such a disability, the Board finds that referral for 
extraschedular consideration is not warranted for bilateral 
tinnitus.


ORDER

Service connection for sinusitis is denied.

An increased rating for bilateral hearing loss, in excess of 0 
percent prior to August 15, 2009, and in excess of 10 percent 
from August 15, 2009, is denied. 

An increased rating in excess of 10 percent for bilateral 
tinnitus is denied.


REMAND

The Board finds that further development is necessary before a 
decision can be made.  The Veteran claimed right shoulder nerve 
damage secondary to his service-connected right pectoralis major 
tear.  The Veteran was afforded a VA examination in October 2008.  
At that time, the VA examiner diagnosed right shoulder 
degenerative joint disease and adhesive capsulitis, and opined 
that it is less likely than not that right shoulder nerve damage 
was caused by or a result of a right shoulder injury.  He did not 
provide an opinion regarding the diagnosed right shoulder 
degenerative joint disease.  

The Veteran's representative in a September 2010 informal hearing 
presentation asserts that a new examination is necessary to 
determine whether the Veteran's arthritis of the shoulder is due 
to the service-connected injury.  The representative asserts that 
the Veteran is not competent to diagnose himself and would not 
know that his symptoms are caused by arthritis rather than nerve 
damage.  A claimant does not file a claim to receive benefits 
only for a particular diagnosis, but rather for the symptoms he 
experiences, no matter what final diagnosis is applied.  Clemons 
v. Shinseki, 23 Vet.App. 1 (2009) (indicating that a claimant 
does not file a claim to receive benefits only for a particular 
diagnosis, but rather for the affliction the disorder, however 
diagnosed, causes).  

Accordingly, the issue of service connection for a right shoulder 
disability is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current right shoulder 
disability, specifically any arthritis.  The 
relevant documents in the claims file should 
be made available to and reviewed by the 
examiner in connection with the examination.  
Any tests deemed medically advisable should 
be accomplished.  The examiner should clearly 
list any current right shoulder disabilities 
present and respond to the following:  

For each right shoulder disability 
identified, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or higher 
degree of probability) that the Veteran's 
right shoulder disability is etiologically 
related to the Veteran's service-connected 
right pectoralis major tear.  A rationale 
should be given for any opinion provided.  

2.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and determine if the claim 
may be granted on any basis.  The Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case, and should be afforded an opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


